Citation Nr: 1131158	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO. 06-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 40 percent disabling.

2. Entitlement to service connection for bilateral ankle arthritis also claimed as rheumatoid arthritis.

3. Entitlement to service connection for left hand and carpal joint arthritis also claimed as rheumatoid arthritis.

4. Entitlement to service connection for right hand and wrist rheumatoid arthritis.

5. Entitlement to service connection for cervical spine arthritis and spondylosis also claimed as rheumatoid arthritis.

6. Whether new and material evidence has been received to reopen a claim for service connection for a right knee injury, also claimed as rheumatoid arthritis.

7. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1977.

These matters were last before the Board of Veterans' Appeals (Board) in November 2009, on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The Board remanded the claims for additional development.

All issues except the claim for an increased disability rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran's hearing loss disability is manifested by Level VIII hearing acuity in both ears.

2. Due to the hearing loss disability, the Veteran experiences difficulty conversing on the phone and understanding others when there is background noise; he does not experience difficulty when other individuals are in close range and the setting is quiet.

3. During the appellate period, the Veteran has not been hospitalized for hearing loss and his disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1. The criteria for a 50 percent disability evaluation for bilateral hearing loss are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2010).

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for hearing loss, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2006 VCAA letter generally explained the evidence necessary to substantiate a claim for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence. The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). Although this letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was not specific to the claim of entitlement to an increased disability evaluation for hearing loss.

In a May 2008 letter the Veteran was advised of the specific rating criteria of his hearing disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. Although the May 2008 letter was sent after the initial adjudication (and thus would represent a timing error per Pelegrini, 18 Vet. App. 112), the RO readjudicated the claim in June 2008 and May 2011 supplemental statements of the case (SOC) and any timing error was therefore effectively "cured" by providing the necessary additional notice and readjudication of the claim. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The duty to notify under the VCAA has therefore been met. 

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA examinations (January 2006, March 2008, and March 2011); an attempt was made to obtain records from the Social Security Administration, but those records have been destroyed and are not available. With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports reflect examination of the Veteran and description and evaluation of his hearing disability. Although the 2006 and 2008 examinations did not include review of the claims file or, as required by Martinak v. Nicholson, 21 Vet.App. 447 (2007), include comment on the functional effects of the Veteran's hearing loss, the Board remanded the claim in November 2009 to obtain such an opinion. 

In March 2011, an additional VA examination was conducted and the resulting report reflects analysis of the functional effects of the hearing disability. The development of the Veteran's hearing loss claim directed in the prior remand has been substantially completed. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that substantial compliance, not absolute compliance, is required). Further, as the present level of disability is of primary concern ((per Francisco v. Brown, 7 Vet. App. 55, 58 (1994)) and all of the examination reports reflect contemporaneous evaluations of the level of disability, the Board finds the examination findings sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2010).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran was non-compensably rated for bilateral hearing loss from February 1977. In September 2004, his disability evaluation was increased to 20 percent effective June 2004. An April 2006 rating decision assigned a 40 percent disability evaluation, effective August 2005. The Veteran timely appealed the assignment of a 40 percent disability rating. For the reasons and bases discussed below, the Board finds that a 50 percent rating is appropriate for his disability. 38 C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second). See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned. In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

In the present appeal, a January 2006 VA audiological examination report revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 70 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The puretone threshold average was 72.5. Puretone thresholds for the left ear, in decibels, were: 45 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 85 at 4000 Hz. The puretone threshold average was 72.5. Speech recognition was 72 percent in the right ear and 48 percent in the left ear per the Maryland CNC test. The examiner diagnosed moderately severe to profound sensorineural hearing loss.

A March 2008 VA audiological evaluation revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 70 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The puretone threshold average was 73.75. Puretone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz, and 90 at 4000 Hz. The puretone threshold average was 75. Speech recognition was 60 percent in the right ear and 80 percent in the left ear per the Maryland CNC test. The examiner diagnosed mild to profound sensorineural hearing loss on the right side and moderate to profound sensorineural hearing loss on the left side.

A March 2011 VA audiological evaluation revealed the Veteran's puretone thresholds for the right ear, in decibels, were: 30 at 1000 Hz, 70 at 2000 Hz, 90 at 3000 Hz, and 105+ at 4000 Hz. The puretone threshold average was 73.75. Puretone thresholds for the left ear, in decibels, were: 50 at 1000 Hz, 70 at 2000 Hz, 85 at 3000 Hz, and 90 at 4000 Hz. The puretone threshold average was 73.5. Speech recognition was 64 percent in the right ear and 76 percent in the left ear per the Maryland CNC test. The examiner diagnosed a mild sloping to profound sensorineural hearing loss, bilaterally. Based on the degree of hearing loss, the examiner opined, and the Veteran stated, that he experienced difficulty talking on the phone and difficulty hearing other people talk when there was background noise; he does not experience difficulty when he is conversing in close proximity and the setting is quiet. Although the Veteran is not currently employed, he has reported having difficulty hearing others. 

During the appellate period, the Veteran's right ear average puretone thresholds were 72.5 to 73.75 and his speech discrimination was 60 to 72 percent. Applying 38 C.F.R. § 4.85 Table VI his right ear hearing loss was, at the worst, to be Level VII impairment. However, the Veteran's right ear hearing loss has been measured at each VA examination to have a puretone threshold of 30 decibels or less at 1000 Hertz and of 70 decibels or more at 2000 Hertz. The provisions of 38 C.F.R. § 4.86 are applicable, and these findings must be measured from both Table VI and Table VIa. Since Table VIa results in a numeral of VI, use of Table VI results in a higher numeral of VII. In accordance with 38 C.F.R. § 4.86(b), that numeral will then be elevated to the next higher Roman numeral. Thus, the Veteran is assigned a Level VIII for the right ear. Each ear will be evaluated separately: considering that his left ear has manifested average puretone thresholds of 72.5 to 75, and speech discrimination of 48 to 80, 38 C.F.R. § 4.85 Table VI, shows the left ear hearing loss, at worst, to be Level VIII impairment. There is no basis for applying the considerations of 38 C.F.R. § 4.86 to the left ear.

As both ears reflect a Level VIII impairment, application of the results from Table VI to Table VII shows a 50 percent evaluation. 38 C.F.R. § 4.85 Table VII. With application of 38 C.F.R. § 4.86(b), the evidence shows that a 50 percent disability rating is warranted for the Veteran's hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010). The 2006 and 2008 VA examination reports do not reflect that the audiologist specifically inquired as to any effects on the Veteran's occupational and daily functions, but at least the first examination was conducted prior to the issuance of the Fast Letter regarding the worksheet revision. Further, the 2011 examination report reflects that the examiner inquired as to the functional effects of the Veteran's hearing loss. As noted above, the Veteran reported that the disability makes it difficult for him to speak on the telephone and to understand conversation in places with background noise. 

Referral for consideration of an extra-schedular rating, under 38 C.F.R. § 3.321(b)(1), was considered on the basis of the Veteran's complaints as to how his disability affects his daily functioning. However, the Veteran did not allege: marked interference with employment beyond that contemplated by the schedule for rating disabilities; that his disability necessitated frequent periods of hospitalization; or that the application of the regular schedular standards utilized to evaluate the severity of this hearing loss disability was otherwise impractical. No medical professional has indicated that the hearing disability renders him unable to work. See Thun v. Peake, 22 Vet. App. 111 (2008). The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1. This is another way of saying that the Veteran's current evaluation assigned for his disability contemplates some employment impairment. 

Although his disability interferes with some daily conversation and may interfere with the ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board must predicate its determination solely on the basis of the results of the legally adequate audiological studies of record. See Lendenmann, 3 Vet. App. 345. Based on the record, the criteria for a disability rating of 50 percent, but no higher, for bilateral hearing loss have been met.


ORDER

A disability rating of 50 percent for hearing loss is granted.


REMAND

The Veteran reports that he received in-service medical treatment which is not reflected by the current evidence of record. In November 2009, the Board remanded the Veteran's claims for the RO/AMC to obtain any outstanding service treatment records, to specifically include records of treatment from Red Stone Arsenal in Alabama. The claims file reflects that these records were requested via the Personnel Information Exchange System (PIES) and no records were located. However, the file does not contain any formal finding of unavailability, or, as required by 38 C.F.R. § 3.159(e), a letter specifically informing the Veteran that the service treatment records he identified could not be located and advising him of the alternative forms of evidence that could be developed to substantiate the claim. 

While this case is in remand status, the RO/AMC must so inform the Veteran.

In the November 2009 remand, the Board also instructed the RO/AMC to afford the Veteran a VA examination. The examiner was asked to review the claims file and opine as to whether the Veteran experienced orthopedic disabilities of the bilateral ankles, bilateral wrists, bilateral hands, and cervical spine due to any incident of his active duty service. The Veteran claims to experience rheumatoid arthritis that was diagnosed in service and is due to the residuals of a motor vehicle accident; the examiner was specifically requested to comment on whether the Veteran has a diagnosis of rheumatoid arthritis. Although the claims file reflects that an examination was conducted in March 2011, the report from that examination has not been associated with the claims file. 

Further, although an April 2011 addendum to the March 2011 examination does appear in the claims file, that addendum reflects that the examiner declined to comment on whether the Veteran had rheumatoid arthritis, instead recommending that question be referred to a rheumatologist. The examiner did opine that the Veteran's right ankle "pain and difficulties" were likely related to the in-service motor vehicle accident, but the examiner provided no specific diagnosis for any such right ankle disability. The resulting examination report is therefore inadequate. 

Although when findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes (see 38 C.F.R. § 4.2), the March/April 2011 examiner has indicated that he is unable to provide the medical opinion requested. Due to the examiner's statement that the matter should be referred to a rheumatologist, and that the Veteran may have a disorder related to an incident of military service, clarification is required. This may be accomplished upon file review by a competent medical examiner. However, if such review may not be completed, a new medical examination is warranted. Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any additional VA, or non-VA, treatment; provide him with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder. Obtain any outstanding VA treatment records, and the report of the March 2011 VA examination, and associate them with the claims file. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. After determining that all available service treatment records have been associated with the record, determine if the service treatment file is complete. If the service treatment file is not complete, in accordance with 38 C.F.R. § 3.159(e) enter a formal finding as to the unavailability of the records identified by the Veteran (treatment records from Red Stone Arsenal in Alabama); inform him of the status of those records; and advise him of alternative forms of evidence that can be developed to substantiate his claim, including, but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). 

3. After any outstanding evidence has been associated with the claims file, provide the Veteran's claims file to an examiner who has appropriate background and experience to provide medical opinion as to rheumatoid arthritis. The examiner must review the claims file - specifically noting the March 2011 VA examination report and April 2011 addendum. If warranted the examiner must consult with the VA physician who authored the March and April 2011 reports and determine whether the Veteran has any current ankle, hand, wrist, or neck disability likely related to any incident of his qualifying service. If warranted, the Veteran will be afforded an additional VA examination, to be conducted by a qualified physician to respond to the inquires below. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder - the examiner must specifically address the March and April 2011 medical reports/opinions and report whether the Veteran has rheumatoid arthritis and whether any such arthritis is likely associated with any incident of his active duty service. If determining that the Veteran does not have arthritis in the right ankle, the examiner is asked to opine as to whether he has (as indicated by the April 2011 examination addendum) any right ankle disability that is the likely result of his active duty service; a diagnosis of any such disability must be provided.

b. The examiner must provide an opinion as to the effect of the Veteran's already service-connected disabilities and the presently claimed disabilities on his employment/employability.

c. In all conclusions, the examiner must state the reasons as to why, or why not, the Veteran has or does not have a disorder that is related to any incident of active military service. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state, and provide information as to what information would be required to provide such an opinion. 

4. Review the claims file to determine whether the above-directed development has been completed. If not, corrective measures must be taken. If the examiner's opinion does not provide all of the requested opinions then, in accordance with 38 C.F.R. § 4.2, the RO/AMC must return the Veteran's claims file to the examiner for a corrective opinion.

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


